


Exhibit 10.17


NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) dated as of July 17,
2015, between AP GAMING HOLDCO, INC., a Delaware corporation (the “Company”),
and the Optionee set forth on the signature page to this Agreement (the
“Optionee”).
WHEREAS, the Company, acting through the Company’s Board of Directors (the
“Board”) has agreed to grant to the Optionee, effective on the date hereof (the
“Grant Date”), an option under the AP Gaming Holdco, Inc. 2014 Long-Term
Incentive Plan (the “Plan”) (capitalized terms used herein and not otherwise
defined herein shall have the respective meanings ascribed thereto in the Plan
or the Securityholders Agreement (as defined in the Plan), as the case may be)
to purchase a number of shares of Common Stock (“Shares”) on the terms and
subject to the conditions set forth in this Agreement and the Plan; and
WHEREAS, future securities in the Company (including those being acquired
pursuant to this Agreement) owned by the Optionee shall be subject to the terms
of the Securityholders Agreement.
NOW, THEREFORE, in consideration of the promises and of the mutual agreements
contained in this Agreement, the parties hereto hereby agree as follows:
Section 1.The Plan. The terms and provisions of the Plan are hereby incorporated
into this Agreement as if set forth herein in their entirety. In the event of a
conflict between any provision of this Agreement and the Plan, the provisions of
the Plan shall control. A copy of the Plan may be obtained from the Company by
the Optionee upon request.


Section 2.Option; Option Price. Effective on the Grant Date, on the terms and
subject to the conditions of the Plan and this Agreement, the Company hereby
grants to the Optionee the option (the “Option”) to purchase Shares at the price
per Share (the “Option Price”) and in the amount set forth on the signature page
hereto. To the extent permitted by the Board, payment of the Option Price may be
made in any manner specified by Section 5.6 of the Plan. The Option is not
intended to qualify for federal income tax purposes as an “incentive stock
option” within the meaning of Section 422 of the Code.


Section 3.Term. The term of the Option shall commence on the Grant Date and
expire on the tenth anniversary of the Grant Date, unless the Option shall have
sooner been terminated in accordance with the terms of the Plan or this
Agreement.


Section 4.Vesting. Subject to the Optionee’s not having a Termination of Service
prior to the applicable vesting date and except as otherwise set forth in
Section 7, the Option shall become vested and exercisable only upon the Board’s
determination, made in its sole discretion, that the Company’s EBITDA
(calculated for all purposes under this Agreement in a manner consistent with
that set forth in the First Lien Credit Agreement, dated as of December 20,
2013, by and between AP Gaming Holdings, LLC, AP Gaming I, LLC, Citicorp North
America, Inc. and the other parties thereto) for fiscal year 2017 is at least
$140,000,000. In the event a Change in Control occurs prior to the Board’s
determination of the Company’s EBITDA for fiscal year 2017, subject to the
Optionee’s continued employment through the date of the Change in Control (the
“Closing Date”), the Option shall immediately vest and become exercisable upon
the Closing Date if and only if the Board determines, in its sole discretion,
that the Company’s EBITDA for the twelve-month period preceding the Closing Date
is at




--------------------------------------------------------------------------------




least $140,000,000. All decisions by the Board with respect to any calculations
pursuant to this Section 4 (absent manifest error), including determination of
EBITDA, shall be final and binding on the Optionee.


Section 5.Restriction on Transfer/Securityholders Agreement. The Option may not
be transferred, pledged, assigned, hypothecated or otherwise disposed of in any
way by the Optionee, except (i) if permitted by the Board, (ii) by will or the
laws of descent and distribution or (iii) pursuant to beneficiary designation
procedures approved by the Company. The Option shall not be subject to
execution, attachment or similar process. Shares of Common Stock acquired
pursuant to the exercise of the Option hereunder will be subject to the
Securityholders Agreement. Any attempted assignment, transfer, pledge,
hypothecation or other disposition of the Option contrary to the provisions of
this Agreement or the Securityholders Agreement shall be null and void and
without effect.


Section 6.Optionee’s Employment. Nothing in this Agreement or in the Option
shall confer upon the Optionee any right to continue in the employ of the
Company or any of its Subsidiaries or interfere in any way with the right of the
Company or its Subsidiaries, as the case may be, in its sole discretion, to
terminate the Optionee’s employment or to increase or decrease the Optionee’s
compensation at any time.


Section 7.Termination.
(a)The Option shall automatically terminate and shall become null and void, be
unexercisable and be of no further force and effect upon the earliest of:
(i)the tenth anniversary of the Grant Date;
(ii)the 180th day following the Termination of Service in the case of a
Termination of Service due to the Optionee’s death or Disability;
(iii)the 90th day following the Termination of Service in the case of a
Termination of Service due to a termination by the Optionee or due to a
termination by the Company without Cause; and
(iv)the date of the Termination of Service in the case of a Termination of
Service for Cause.
(b)Except as otherwise provided in Section 4 of this Agreement, upon a
Termination of Service for any reason, the unvested portion of the Option shall
terminate on the date the Termination of Service occurs.


Section 8.Securities Law Representations. The Optionee acknowledges that the
Option and the Shares are not being registered under the Securities Act of 1933,
as amended (the “Securities Act”), based, in part, on either (i) reliance upon
an exemption from registration under Securities and Exchange Commission Rule 701
promulgated under the Securities Act or (ii) the fact that the Optionee is an
“accredited investor” (as defined under the Securities Act and the rules and
regulations promulgated thereunder), and, in each of clauses (i) and (ii) above,
a comparable exemption from qualification under applicable state securities
laws, as each may be amended from time to time. The Optionee, by executing this
Agreement, hereby makes the following representations to the Company and
acknowledges that the Company’s reliance on federal and state securities law
exemptions from registration and qualification is predicated, in substantial
part, upon the accuracy of these representations:


(a)The Optionee is an “accredited investor” within the meaning of Rule
501(a)(4), (5) or (6) of the Securities Act.
(b)The Optionee is acquiring the Option and, if and when he exercises the
Option, will acquire the Shares solely for the Optionee’s own account, for
investment purposes only, and not with a view to or an intent to sell, or to
offer for resale in connection with any unregistered distribution, all or




--------------------------------------------------------------------------------




any portion of the Shares or Option within the meaning of the Securities Act
and/or any applicable state securities laws.
(c)The Optionee acknowledges that he has not acquired the Option or the Shares
as a result of any general solicitation or general advertising in the United
States, including any meeting whose attendees have been invited by general
solicitation or general advertising.
(d)The Optionee has had an opportunity to ask questions and receive answers from
the Company regarding the terms and conditions of the Option and the
restrictions imposed on any Shares purchased upon exercise of the Option. The
Optionee has been furnished with, and/or has access to, such information as he
considers necessary or appropriate for deciding whether to exercise the Option
and purchase the Shares. However, in evaluating the merits and risks of an
investment in the Shares, the Optionee has and will rely only upon the advice of
his own legal counsel, tax advisors, and/or investment advisors.
(e)The Optionee is aware that the Option may be of no practical value, that any
value it may have depends on its vesting and exercisability as well as an
increase in the Fair Market Value of the underlying Shares to an amount in
excess of the Option Price, and that any investment in common shares of a
closely held corporation such as the Company is non-marketable, non-transferable
and could require capital to be invested for an indefinite period of time,
possibly without return, and at substantial risk of loss.
(f)The Optionee understands that the Option and the Shares are being offered in
an acquisition not involving any public offering within the United States within
the meaning of the Securities Act and that the Option and the Shares have not
been and will not be registered under the Securities Act, and that the Option
and the Shares are “restricted securities” as defined by Rule 144(a)(3) under
the Securities Act, and that, under such laws and applicable regulations, such
securities may be resold without registration under the Securities Act only in
certain limited circumstances, including in accordance with the conditions of
Rule 144 promulgated under the Securities Act or in an offshore acquisition
meeting the requirements of Rule 903 or 904 of Regulation S under the Securities
Act, each as presently in effect. The Optionee acknowledges reviewing a copy of
Rule 144 promulgated under the Securities Act and Regulation S under the
Securities Act, as presently in effect, and represents that he is familiar with
such rule, and understands the resale limitations imposed thereby and by the
Securities Act and the applicable state securities law.
(g)The Optionee agrees that he will comply with all applicable laws and
regulations in effect in any jurisdiction in which he sells any of the
securities or otherwise transfers any interest therein.
(h)The Optionee has read and understands the restrictions and limitations set
forth in the Securityholders Agreement, the Plan and this Agreement.
(i)The Optionee understands and acknowledges that, if and when he exercises the
Option, (i) any certificate evidencing the Shares (or evidencing any other
securities issued with respect thereto pursuant to any stock split, stock
dividend, merger or other form of reorganization or recapitalization) when
issued shall bear any legends which may be required by applicable federal and
state securities laws, and (ii) except as otherwise provided under the
Securityholders Agreement, the Company has no obligation to register the Shares
or file any registration statement under federal or state securities laws.


Section 9.Designation of Beneficiary. The Optionee may appoint any individual or
legal entity in writing as his beneficiary to receive any Option (to the extent
not previously terminated or forfeited) under this Agreement upon the Optionee’s
death or Disability. The Optionee may revoke his designation of a beneficiary at
any time and appoint a new beneficiary in writing. To be effective, the Optionee
must complete the designation of a beneficiary or revocation of a beneficiary by
written notice to the Company under Section 10 of this Agreement before the date
of the Optionee’s death. In the




--------------------------------------------------------------------------------




absence of a beneficiary designation, the legal representative of the Optionee’s
estate shall be deemed the beneficiary.


Section 10.Notices. All notices, claims, certifications, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:


If to the Company, to:
AP Gaming Holdco, Inc.
5475 South Decatur Blvd., Suite 100
Las Vegas, NV 89118
Facsimile: (702) 722-6705
Attention: Vic Gallo


with a copy (which shall not constitute notice) to:
Apollo Management, L.P.
9 West 57th Street
43rd Floor
New York, New York 10019
Facsimile: (646) 350-1501
Attention: David Sambur
If to the Optionee, at the last address in the records of the Company; or, in
all cases, to such other address as the party to whom notice is to be given may
have furnished to the other party in writing in accordance herewith.
Any such notice or other communication shall be deemed to have been received (a)
in the case of personal delivery, on the date of such delivery (or if such date
is not a business day, on the next business day after the date of delivery), (b)
in the case of nationally-recognized overnight courier, on the next business day
after the date sent, (c) in the case of telecopy transmission, when received (or
if not sent on a business day, on the next business day after the date sent),
and (d) in the case of mailing, on the third business day following that on
which the piece of mail containing such communication is posted.
Section 11.Waiver of Breach. The waiver by either party of a breach of any
provision of this Agreement must be in writing and shall not operate or be
construed as a waiver of any other or subsequent breach.


Section 12.Optionee’s Undertaking. The Optionee hereby agrees to take whatever
additional actions and execute whatever additional documents the Company may in
its reasonable judgment deem necessary or advisable in order to carry out or
effect one or more of the obligations or restrictions imposed on the Optionee
pursuant to the express provisions of this Agreement and the Plan; provided,
however, that such additional actions and documents are consistent with the
terms of this Agreement.


Section 13.Modification of Rights. The rights of the Optionee are subject to
modification and termination in certain events as provided in this Agreement and
the Plan (with respect to




--------------------------------------------------------------------------------




the Option granted hereby). Notwithstanding the foregoing, the Optionee’s rights
under this Agreement and the Plan may not be materially impaired without the
Optionee’s prior written consent.


Section 14.Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR
ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN
THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF ANOTHER JURISDICTION WOULD
ORDINARILY APPLY.


Section 15.Restrictive Covenants. The grant, vesting and exercise of the Option
pursuant to this Agreement shall be subject to the Optionee’s continued
compliance with the restrictive covenants in Section 9 of the Securityholders
Agreement and the restrictive covenants set forth in any individual agreement
between the Optionee and the Company (or one of its Affiliates).


Section 16.Withholding. As a condition to exercising this Option in whole or in
part, the Optionee will pay, or make provisions satisfactory to the Company for
payment of, any federal, state and local taxes required to be withheld in
connection with such exercise.


Section 17.Counterparts. This Agreement may be executed in one or more
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts together shall constitute but one agreement.


Section 18.Entire Agreement. This Agreement and the Plan (and the other writings
referred to herein) constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof and supersede all prior written
or oral negotiations, commitments, representations and agreements with respect
thereto.


Section 19.Severability. It is the desire and intent of the parties hereto that
the provisions of this Agreement be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.


Section 20.Waiver of Jury Trial. Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, trial by jury in any suit, action or proceeding arising hereunder.
[Signature Page Follows]










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Nonqualified Stock
Option Agreement as of the date first written above.


AP GAMING HOLDCO, INC.
 
 
By:
/s/ David Lopez
Name:
David Lopez
Title:
CEO, President & Secretary
 
 
OPTIONEE
 
/s/ Mauro Franic
Name:
Mauro Franic
 
 











Number of Shares of Common Stock
subject to the Option:    20,000


Option Price:    $15.70 each




































[Signature Page to Option Agreement]




